343 S.W.3d 369 (2011)
STATE of Missouri, Respondent,
v.
Claude GROSS, Appellant.
No. WD 72246.
Missouri Court of Appeals, Western District.
June 30, 2011.
Rosemary E. Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES M. SMART and KAREN KING MITCHELL, Judges.

ORDER
PER CURIAM.
Following a bench trial, Claude Gross was convicted of second-degree murder and armed criminal action in the shooting death of Glennis Fiehler. On appeal, Gross contends the evidence was insufficient to prove that he engaged in a voluntary act or had the purpose of causing serious physical injury to the victim, as required to convict him of second-degree murder. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).